



EXHIBIT 10.1
SNYDER’S-LANCE, INC.
2016 Key Employee Incentive Plan
Nonqualified Stock Option Agreement




Granted To
Grant Date
Number of Shares
Vesting Date


Name
Address


XX/XX/XXXX
XX,XXX


33-1/3% - 1 year after Award Date
33-1/3% - 2 years after Award Date
33-1/3% - 3 years after Award Date
Expiration Date:


Option Price Per Share:
$$.$$



This Nonqualified Stock Option Agreement is made between Snyder’s-Lance, Inc., a
North Carolina corporation (the “Company”), and you, an employee of the Company
or one of its subsidiaries.


The Company sponsors the Snyder’s-Lance, Inc. 2016 Key Employee Incentive Plan
(the “Plan”). The Plan is available upon request and its terms and provisions
are incorporated herein by reference. When used herein, the terms which are
defined in the Plan shall have the meanings given to them in the Plan, as
modified herein (if applicable).


In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:


1.
Subject to the terms and conditions of the Plan and this Agreement, the Company
grants to you the option to purchase from the Company the number of shares of
the Company’s Common Stock stated above at the option price per share stated
above (the “Option”). The Option is not intended to be an Incentive Stock
Option. By accepting this Agreement, you acknowledge having read the Prospectus
and agree to be bound by all of the terms and conditions of the Plan, this
Agreement and the Snyder’s-Lance, Inc. Long-Term Performance Incentive Plan for
Officers and Key Managers for 2016 effective May 4, 2016.



2.
The Option vests and is exercisable by you as stated in the schedule above and
in the event of a Change in Control as defined in the Plan. The manner of
exercising the Option and the method for paying the applicable option price
shall be as set forth in the Plan. You cannot exercise the Option for less than
100 shares unless such lesser number is the total number of shares for which the
Option is exercisable at such time. No fractional shares will be issued. Any
applicable withholding taxes must also be paid by you in accordance with the
Plan. Shares issued upon exercise of the Option shall be issued solely in your
name. The right to purchase shares pursuant to the Option shall be cumulative so
that when the right to purchase an additional installment of shares has vested
pursuant to the schedule above, such shares or any part thereof may be purchased
thereafter until the expiration of the Option.



3.
In the event of your termination of employment with the Company or its
subsidiaries, the Option shall expire on the earlier of the Expiration Date
stated above or the following cancellation date depending on the reason for
termination:



CH-1901473 v5

--------------------------------------------------------------------------------






Reason for Termination                 Cancellation Date


Retirement    3 years from termination date
Death    1 year from termination date
Disability     Expiration Date
Voluntary termination    90 days from termination date
Involuntary termination    90 days from termination date
All other terminations    Termination date




In the case of Retirement, the Option shall continue to vest and become
exercisable in accordance with the terms of this Agreement for a period of six
months after Retirement and shall remain exercisable for the applicable period
set forth above. In the event of death or Disability, the Option shall become
fully vested and exercisable on the date of such event and shall remain fully
exercisable for the applicable period set forth above. In the event of voluntary
or involuntary termination, the Option shall remain exercisable only to the
extent vested prior to voluntary or involuntary termination, as the case may be,
and only for the applicable period set forth above. In all other cases, the
Option shall terminate and be forfeited as of the date of termination.


If the Option is exercisable following your death, the Option shall be
exercisable by such person empowered to do so under your will, or if you fail to
make a testamentary disposition of the Option or shall have died intestate, by
your executor or other legal representative.


4.
You agree that, upon request, you will furnish a letter agreement providing that
you will not distribute or resell in violation of the Securities Act of 1933, as
amended, any of the shares acquired upon your exercise of the Option, that you
will indemnify and hold the Company harmless against all liability for any such
violation and that you will accept all liability for any such violation.



5.
The existence of the Option shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.



6.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by email, by fax or by mail, postage prepaid, to such address and directed to
such person(s) as the Company may notify you from time to time; and to you at
your address as shown on the records of the Company from time to time, or at
such other address as you, by notice to the Company, may designate in writing
from time to time.



2
CH-1901473 v5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Nonqualified Stock Option
Agreement to be executed by its duly authorized officer, and you, the Grantee,
have accepted this grant and agreed to the terms and conditions of this
Nonqualified Stock Option Agreement by your acceptance on the Fidelity Online
Website, all effective as of the Grant Date stated above.




SNYDER’S-LANCE, INC.




By________________________________________
Chief Human Resources Officer






3
CH-1901473 v5